Case 5:20-cv-01061-DMG-RAO Document 21 Filed 12/08/20 Page 1 of 1 Page ID #:177

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

      Case No.:   EDCV 20-01061 DMG (RAO)                                Date:    December 8, 2020
      Title:      Shervan Firouzabadi v. City of Long Beach et al.



      Present:       The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                  Donnamarie Luengo                                      N/A
                    Deputy Clerk                                Court Reporter / Recorder

           Attorneys Present for Plaintiff(s):              Attorneys Present for Defendant(s):

                          N/A                                                 N/A

  Proceedings:             (In Chambers) AMENDED ORDER TO SHOW CAUSE

          On October 6, 2020, the Court issued an order dismissing Plaintiff’s First Amended
  Complaint (“FAC”) with leave to amend. Dkt. No. 16. The deadline for Plaintiff to file an
  amended complaint was November 5, 2020. Id. Plaintiff then filed a request for an extension of
  fifteen days to file a Second Amended Complaint, which the Court granted on November 9, 2020.
  Dkt. Nos. 17, 19. The deadline to file a Second Amended Complaint was set for November 23,
  2020. Dkt. No. 19. To date, Plaintiff has not filed a Second Amended Complaint.

          Plaintiff is ordered to show cause, in writing, no later than December 21, 2020,1 why
  this action should not be dismissed for failure to prosecute, pursuant to Federal Rule of Civil
  Procedure 41(b). Alternatively, Plaintiff may discharge this Order by filing a Second Amended
  Complaint on or before this deadline.

          Plaintiff is expressly advised that failure to timely file a response to this Order will
  result in a recommendation that this action be dismissed for failure to prosecute pursuant to
  Federal Rule of Civil Procedure 41(b).

            IT IS SO ORDERED.
                                                                                               :
                                                                     Initials of Preparer      dl


  1
   The original order to show cause that was issued on December 7, 2020 provided the incorrect
  year for the deadline by which Plaintiff must respond to the order. This amended order to show
  cause supersedes the December 7, 2020 order.


  CV-90 (05/15)                         CIVIL MINUTES - GENERAL                             Page 1 of 1
